DETAILED ACTION
Response to Amendment
 	This Final office action is in response to Applicant’s amendment filed 12/2/2020. Claims 1, 8 and 15 have been amended. Claims 1-20 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Applicant's arguments filed 12/2/2020 have been fully considered but they are not persuasive. Additionally, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

 	The previously pending rejections to claims 1-20, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been withdrawn.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen et al (US 20090165022 A1), in view of Rangan (US 20170039527 A1), in further view of Hamalainen (US 20110137700 A1).
As per claim 1, Madsen et al disclose a method for intelligent scheduling of events (i.e., One notable aspect of the W4 COMN is the ability to automate the scheduling of events, ¶ 0078) by a processor, comprising:
receiving, by the processor, data from a plurality of data sources each storing information associated with each member of a plurality of group members (i.e., The W4 COMN uses a data modeling strategy for creating profiles for not only users and locations but also any device on the network and any kind of user-defined data with user-specified conditions from a rich set of possibilities. Using Social, Spatial, Temporal and Logical data available about a specific user, topic or logical data object, every entity known to the W4 COMN can be mapped and represented against all other known entities and data objects, ¶ 0019); 
generating, by the processor, a machine learning model having learned relationships and responsibilities interdependent within the plurality of group members according to an analyzation of the data (i.e., With appropriate data models for IOs that represent data from or about RWEs, a variety of machine learning techniques can be applied to analyze the W4 data. By modeling W4 data about RWEs in ways that account for the affordances and constraints of their context and 
determining, by the processor according to the machine learning model, one or more members from the plurality of group members to assign one or more events thereto according to learned relationships and responsibilities associated with the one or more events and the plurality of group members (i.e., The W4 engine 502 further includes a correlation engine 506. The correlation engine 506 operates in two capacities: first, to identify associated RWEs and IOs and their relationships (such as by creating a combined graph of any combination of RWEs and IOs and their attributes, relationships and reputations within contexts or situations) and second, as a sensor analytics pre-processor for attention events from any internal or external source, ¶ 0061. The W4 data used includes data obtained from such things as attendees' social network, corporate organization charts, project team hierarchies, project timelines and the expected flexibility of each attendee/participant based upon their relationships to other participants and the subject of the meeting, ¶ 0080);
cognitively and automatically scheduling, by the processor, the one or more events as assigned to the one or more members (i.e., By creating a weighted map of requesting RWEs for scheduling access rights and prioritization, decision making logic can determine the best-possible time(s), attendee list and facilities and also 
detecting, by the processor using sensor data collected by a user device associated with the one or more members, an anomaly that will cause the one or more members assigned to the one or more events unable to perform the scheduled one or more events (i.e., The IO 128 associated with sensor 108 may identify the current state of the subject(s) monitored by the sensor 108, such as current weather or current traffic, ¶ 0033. Other W4 data, such as traffic, weather, airport congestion, flight delays obtained from RWEs that are related to one or more of the attendees may also be included so that dynamic rescheduling is possible, ¶ 0081).
Madsen et al does not disclose wherein the one or more members are optimally selected from the plurality of group members to be assigned particular tasks of the one or more events according to a ranking based on a plurality of factors related to the learned relationships and responsibilities determined using the machine learning model.
Rangan discloses content analytics engine 610 employs machine-learning to build a people similarity index. The people similarity index considers each individual and the content they accessed in the context of a task. Similarity of the content they accessed is also identified, using content similarity measures such as document meta-data and internal content, processed into a document vector notation. A follow-on grouping of individuals who access or consume similar content is determined so that given a certain description of content through exemplars, other individuals who consume the same content can be automatically identified. With this knowledge, 
External data sources can be consulted to determine the current role of an attendee, prior work history, status information from social or professional networks, credit or other financial information of the attendee or related organization, etc. The external data can be used to generate a rank and score to be assigned to the attendee, a weighting factor for a rank and score to be determined for the meeting, priorities for opportunities with the attendee, or the like (¶ 0121).
In addition, Madsen et al does not disclose cognitively reassigning, by the processor, the one or more events to an alternative member of the plurality of group members having a rigidity factor above a predetermined threshold such that the alternative member of the plurality of group members assumes sole responsibility to perform the one or more events, wherein, commensurate with the reassigning, a timing and location of the one or more events remains unchanged.
Hamalainen discloses the calendar event may be assigned to at least one member from each group, and if a member of one group has a conflict, the calendar event may be reassigned to another individual representing that group (¶ 0040). At block 405, the contribution policy rules are applied and the event is allocated to a user within the group of responsible parties. If, upon allocation, the contribution policy rules are met and the future events fall within the limits of the contribution policy, the allocation of the event responsibilities ends at block 406. If the allocation of the event responsibility causes the current allocation of events to fall outside of 
Madsen et al, Rangan and Hamalainen are concerned with effective event scheduling.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one or more members are optimally selected from the plurality of group members to be assigned particular tasks of the one or more events according to a ranking based on a plurality of factors related to the learned relationships and responsibilities determined using the machine learning model, and cognitively reassigning, by the processor, the one or more events to an alternative member of the plurality of group members having a rigidity factor above a predetermined threshold such that the alternative member of the plurality of group members assumes sole responsibility to perform the one or more events, wherein, commensurate with the reassigning, a timing and location of the one or more events remains unchanged in Madsen et al, as seen in Rangan and Hamalainen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, Madsen et al disclose cognitively scheduling one or more sub-events relating to the one or more events (i.e., A proposed event may differ little or greatly from an initial event identified in an event request.  For example, the times, locations and attendees of the events may differ, although the topic will generally be the same, ¶ 0090).

As per claim 4, Madsen et al disclose assigning a rank to the one or more events according to a type of the one or more events, an ability to perform the one or more events by each of the plurality of group members, a level of inflexibility, or a combination thereof (i.e., In addition, the W4 engine includes a prioritization engine 702 that, based on the relationships between IOs and RWEs determined by the correlation engine 506 as described below, generates a prioritization rank, or priority score, for the event relative to each invited RWE., ¶ 0089).
As per claim 5, Madsen et al disclose prioritizing the one or more events according to an assigned rank of the one or more events; and rescheduling, altering, updating, or canceling one or more conflicting events in relation to the prioritized one or more events (i.e., Conflicts may then be resolved automatically based on the priority of the meeting to each attendee relative to that attendee's other meetings as 
As per claim 6, Madsen et al disclose assigning one or more members to perform the one or more events, execute decisions for the one or more events, manage the one or more events, or a combination thereof according to an assigned rank (i.e., Conflicts may then be resolved automatically based on the priority of the meeting to each attendee relative to that attendee's other meetings as well as the relationships between attendees.  For example, a meeting request from the Chief Executive Officer (CEO) to a project engineer may be assigned a higher priority than a previously scheduled project meeting.  In this example, conflict resolution is automated based upon the topical and social relations among the parties involved, ¶ 0082)).
As per claim 7, Madsen et al disclose initializing a machine learning mechanism for: collecting feedback information from one or more of the plurality of group members to assign, modify, update, or alter the one or more events; learning the relationships and responsibilities between the one or more events and the one or more users; or learning an ability of each one of the plurality of group members to perform the one or more events or sub-events relating to the one or more events (i.e., A wide variety of statistical and machine learning techniques can be applied to W4 data from simple histograms to Sparse Factor Analysis (SFA), Hidden Markov 
Claims 8-14 are rejected based upon the same rationale as the rejection of claims 1-7, respectively, since they are the system claims corresponding to the method claims.
Claims 15-20 are rejected based upon the same rationale as the rejection of claims 1-7, respectively, since they are the computer program product claims corresponding to the method claims.

Response to Arguments
 	In the Remarks, Applicant argues that 'rescheduling the (event)' is not what independent claims 1, 8, and 15 describe. Rather, independent claims 1, 8, and 15, even as previously recited, claim " reassigning, by the processor, the one or more events to an alternative member of the plurality of group members". That is, the event does not change but rather only the individual in the group assigned to perform the event. Notwithstanding, Applicants have amended this functionality of independent claims 1, 8, and 15 to more distinctly recite qualify that the event is reassigned to the alternative group member "such that the alternative member of the plurality of group members assumes sole responsibility to perform the one or more 
As discussed in the updated rejection, and contrary to Applicant’s assertion, Madsen et al, in view of Rangan, in further view of Hamalainen indeed disclose Applicant’s amended claim language.

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726.  The examiner can normally be reached on M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.